DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 08/16/2021 that " Nowhere does Koontz teach or suggest an ETL MMIC, comprising "an ETL dielectric layer disposed over the active side of the MMIC substrate and surrounding the transmission line" as claimed. The stiffener structure 20 of Koontz is neither disposed over the front side 32 where the active semiconductor region 30 is formed, nor does the stiffener structure 20 surround any transmission line.”.
However, the examiner disagrees. As in claim 1, “an ETL dielectric layer disposed over the active side of the MMIC substrate and surrounding the transmission line" as claimed. The stiffener structure 20 of Koontz is neither disposed over the front side 32 where the active semiconductor region 30 is formed, nor does the stiffener structure 20 surround any transmission line.”. MMIC substrate is 28. The stiffener structure 20 of Koontz is form on top of the MMIC substrate. Actually both sides of the substrate 28 is active. Even if you consider 32 is the active side (not withdrawing from 
Applicant also argues regarding claim1 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 08/16/2021 that " a topside ground plane disposed over the ETL dielectric layer and configured to reduce electromagnetic coupling between the transmission line of the active side and an external circuit assembly. …..Margomenos has no FIG. 15, no recess 40, and paragraph [0031] does not appear to have any relevant teachings.  Accordingly, for these additional reasons claim 1 is allowable over the combination of Koontz and Margomenos.”.
However, the examiner disagrees. As stated in office action, Koontz teaches this that a topside ground plane disposed over the ETL dielectric layer.  “to reduce electromagnetic coupling between the transmission line of the active side and an external circuit assembly.”. is an intended use. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963). Therefore, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. Also, As applicant argued regarding claim 1, “to reduce electromagnetic coupling between the transmission line of the active side and an external circuit assembly.”. is an intended use. The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641(CCPA); In re Otto, 136 USPQ 458,459 (CCPA 1963). Therefore, the structure taught by the reference is identical or substantially identical to that of the claims, therefore, the claimed properties or functions are presumed to be implied. In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990)). Hence, applicant’s argument is not persuasive and the action is made final accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Koontz et al. (US Pub: 2015/0380343 A1), herein after Koontz, in view of Margomenos et al. (US PGpub: 2009/0251362 A1), herein after Margomenos.
Regarding claim 1, Koontz teaches a monolithic microwave integrated circuit (MMIC) package, comprising: an embedded transmission line (ETL) MMIC, comprising: a MMIC substrate (28) having an active side comprising a transmission line (Paragraph [0026]); an ETL dielectric layer (20) disposed over the active side of the MMIC substrate and surrounding transmission  line (transmission line is not shown but within 36, 38a-38c); and a topside ground plane (44) disposed over the ETL dielectric layer and configured to reduce electromagnetic coupling between the transmission line of the active side and an external circuit assembly.
Koontz, perhaps, does not explicitly teach a topside ground plane disposed configured to reduce electromagnetic coupling between the transmission line of the active side and an external circuit assembly
Margomenos teaches a ground plane disposed configured to reduce electromagnetic coupling between the transmission line of the active side and an external circuit assembly. (FIG. 12, recess 40, Paragraph [0031]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Koontz’s MMIC) package to modify with teachings from Margomenos’s device such that the device to have Solder deposition in each cavity over the BLM and allowed to reflow to form contact bumps.
Regarding claim 2, Koontz teaches the MMIC package of claim 1, further comprising a redistribution layer (RDL) attached to the ETL MMIC, the RDL comprising a signal line connected to the transmission line on the MMIC substrate (Paragraph [0026], [0027]). 
Regarding claim 3, Koontz teaches the MMIC package of claim 2, wherein the ETL MMIC further comprises a via (43a) through the ETL dielectric layer connecting the signal line in the RDL to the transmission line on the MMIC substrate (Paragraph [0026]-[0028]).
Regarding claim 4, Koontz teach the MMIC package of claim 2, wherein the topside ground plane (44) serves as a ground reference for the signal line in the RDL (Paragraph [0028])..
Regarding claim 5, Koontz 
Regarding claim 6, Koontz teaches the MMIC package of claim 2, wherein the RDL comprises a multilayer laminate (Paragraph [0034]).
Regarding claim 7, Koontz teaches the MMIC package of claim 1, wherein the topside ground plane (44) serves as a ground reference for the transmission line on the MMIC substrate.
Regarding claim 8, Koontz teaches the MMIC package of claim 1, wherein the ETL MMIC provides a thermal conduction path from the active side of the MMIC substrate to a next higher assembly (Paragraph [0014], [0034]).
Regarding claim 9, Koontz does not explicitly teach the MMIC package of claim 1, further comprising a fine pitch ball grid array (FBGA) attached to the ETL MMIC, the FBGA comprising a signal line connected to the transmission line on the MMIC substrate.
Regarding claim 10, Koontz teaches the MMIC package of claim 1, wherein the MMIC substrate further has: a backside ground plane deposited on at least a portion of a backside of the MMIC substrate opposite the active side; and a plurality of vias through the MMIC substrate connecting the backside ground plane to ground conductors on the active side (Paragraph [0026]-[0031]).
Regarding claim 11, Koontz does not explicitly teach the MMIC package of claim 10, further comprising an overmold layer at least partially surrounding the MMIC substrate.
However, Margomenos teaches an overmold layer at least partially surrounding the MMIC substrate. (Paragraph [0026]-[0031]).
Koontz’s MMIC) package to modify with teachings from Margomenos’s device such that the device can protect the radar from environmental factors (e.g., humidity and dust) and electromagnetic crosstalk.
Regarding claim 12, Koontz does not explicitly teach the MMIC package of claim 11, wherein the overmold layer at least partially surrounds the MMIC substrate, the ETL dielectric layer, and the topside ground plane.
However, Margomenos teaches an overmold layer at least partially surrounding the MMIC substrate (Paragraph [0026]-[0031]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Koontz’s MMIC) package to modify with teachings from Margomenos’s device such that the device can protect the radar from environmental factors (e.g., humidity and dust) and electromagnetic crosstalk.
Regarding claim 13, Koontz teaches the MMIC package of claim 11, further comprising a heat exchanger and the backside ground plane; wherein the plurality of vias and the backside ground plane provide thermal conduction from the active side to the heat exchanger (FIG. 2, description, Paragraph [0024]-[0033]).
Koontz does not explicitly teach overmold layer.
However, Margomenos teaches an overmold layer (Paragraph [0026]-[0031]).
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Koontz’s MMIC) package to modify with teachings from Margomenos’s 
Regarding claim 14, Koontz does not  explicitly teach the MMIC package of claim 1, wherein the ETL dielectric layer comprises at least one of polyimide, polynorbornenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ) (See Paragraph [0006]).

Design choice:
Koontz discloses the claimed invention except for ETL dielectric layer comprises at least one of polyimide, polynorbornenes, benzocyclobutene (BCB), polytetrafluoroethylene (PTFE), hydrogen silsesquioxane (HSQ), or methylsilsesquioxane (MSQ).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to Koontz, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 15, Koontz teaches the MMIC package of claim 1, wherein the ETL dielectric layer comprises at least one of silicon dioxide (SiO2), silicon nitride (SiN), silicon carbide (SiC), a carbon doped oxide (SiCOH), aluminum oxide (A]203), zinc oxide (ZnO), gallium oxide (GaO), or boron nitride (BN). (Paragraph [0030]
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHEIKH MARUF/Primary Examiner, Art Unit 2828